      Case 3:19-cv-00085-BSM Document 30 Filed 08/21/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                          NORTHERN DIVISION

THE DUFRESNE SPENCER GROUP, LLC,                                           PLAINTIFF
d/b/a ASHLEY FURNITURE HOMESTORE

v.                          Case No. 3:19-cv-00085 BSM

STONE PARTNERS, LLC                                                      DEFENDANT

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed with prejudice.

     IT IS SO ORDERED this 21st day of August, 2020.




                                                 UNITED STATES DISTRICT JUDGE
